DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 16, 2022 has been entered.

Status of the Claims
Claims 1, 7, 14 and 23 have been amended. Claims 1, 2, 5-8, 11-15 and 18-30 are pending. Claims 23-30 remain withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 11-15, and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl et al (WO 2011/008087) and Prieto et al (US 2002/0019991) in view of Masor et al (US 5,492,899) and Auestad et al (US 2004/0214791). 
Stahl teaches the preparation of composition comprising a fucosyllactose, particularly 2’-fucosyllactose. The composition has utility for the treatment or prevention of viral infections as well as stimulating the immune response. The product may be isolated from natural sources or produced using microbial fermentation. See page 3 and page 5, lines 10-22. The preferred concentration is 0.2 mg/mL to 1 mg/mL. See page 5, line 24-25. The composition may be in the form of an infant formula, further comprising typical components known to be in such formulations, such as DHA and ARA. The preferred calorie distribution comprises 35-50% of calories from fat, 7.5-12.5% of calories from protein, and 40-55% of calories from carbohydrate. See page 9. The reference further suggests inclusion of other components typically added to infant formulas, such as whey protein, lactose, fructo-oligosaccharides, and monomeric monophosphate nucleotides. See page 8, lines 5-16; 10, line 13-22; and paragraph bridging pp 10-11.  
The reference is silent regarding a carotenoid component or a particular type of vegetable oil and the stability of the composition. The reference is further silent regarding the DHA/ARA ratio and concentration in a liquid formula. The reference is further silent regarding the particular concentration of monomeric monophosphate nucleotides. 
Prieto also teaches the inclusion of a fucosylated oligosaccharide, such as 2’-fucosyllactose, in the preparation of a nutritional composition, such as an infant formula. See paragraph [0011]. Such a product may be prepared using routine components of infant formula, such as vegetable oils, whey or soy protein and a carbohydrate source. See paragraphs [0035]-[0036]. This product has the utility of treating and preventing gastrointestinal infections and diarrhea or enterocolitis caused by such pathogens as E. coli and V. cholerae. See abstract and paragraph [0013].     
Masor teaches the inclusion of monomeric monophosphate nucleotides in combination with conventional components in an infant formula. An exemplified product comprises about 73 mg/L of the nucleotides and 0.45 µg/mL of beta-carotene. The reference exemplifies the use of CMP, UMP, AMP, and GMP. See Tables II and III. The addition of nucleotides provides a formula that enhances the immune system and alleviates diarrhea. The reference further establishes that it is necessary for commercial infant formulas to have extended shelf life and that methods for their preparation are known. See col 1, lines 14-24 and col 12, lines 20-25. The composition suggests a fat component comprising soy, coconut and high oleic safflower oil. See col 5, lines 34-37.     
Auestad teaches an infant formula comprising routine components and varying in the amount of lactose depending on the needs of the infant. The suggested amounts of the macronutrients are set forth in Table 1. Taking the midpoint of the more preferred ranges and calculating based on 4 kcal/g of carbohydrate, 4 kcal/g of protein, and 9 kcal/g of fat, gives a product with about 41% calories from carbohydrate, about 11% calories from protein, and about 48% calories from fat. This is consistent with what is suggested by Stahl. Tables 1.1 and 2.1 exemplify formulas with typical components also consistent with what is suggested by Stahl, such as whey protein, lactose, nucleotides, etc. Using a suggested 680 kcal/L, the reference exemplifies ARA and DHA with a concentration of about 374 mg/L and 136 g/L, respectively. This provides an ARA/DHA ratio of about 2.75. The product would also provide about 1.5 µg/mL of beta-carotene.     
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Stahl product by preparing in as an infant formula using typical components known in this art with a reasonable expectation of success. Stahl and Prieto establish that 2’FL has utility in the preparation of infant formula for the prevention/treatment of pathogenic infection – viral and bacterial. Masor teaches that nucleotide monophosphates, like 2’FL, enhance the immune response. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). As above, the structure of --2’-FL, is known and remains constant regardless of the manner of production or source, so the method of preparation is given no patentable weight. 
Masor and Auestad both teach a standard infant formula with conventional components, along with nucleotide monophosphates, beta-carotene and ARA/DHA in the recited ranges. Masor further teaches that the nucleotide monophosphates have the benefit of enhancing the immune system and alleviating diarrhea. In the absence of unexpected results it would be within the scope of the artisan to optimize the concentration of these components for the preparation of an infant formula through routine experimentation. 
   
It would be further within the scope of the artisan to package the sterile composition in such a way to provide a shelf stable product as such packaging of infant formula is well-known in the art.     
In conclusion, the product is drawn to an infant formula comprising 2’FL in combination with other components, such as carotenoids and nucleotide monophosphates, having similar therapeutic effects: treatment/prevention of pathogenic infection, alleviation of diarrhea, and enhancement of the immune system. It would be obvious to prepare them in admixture for their combined effects. 
Applicant’s arguments filed November 16, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding carotenoids are considered moot in view of the revised rejection necessitated by amendment. 
Applicant reiterates that the Office as misinterpreted and unduly expanded the disclosure of Stahl. Applicant’s position appears to be that because the only use of 2’-FL exemplified is as an adjuvant to a vaccine, one of ordinary skill would at best expect 2’-FL to have utility as a supplement to aid in promoting a vaccination routine. This is not found to be persuasive. As noted previously, the reference expressly teaches the use of 2’-FL for the treatment of viral infection. See page 4, lines 6-8 describing the disclosed product as “a composition comprising fucosyllactose for treating and/or preventing, in particular for use in treating and/or preventing, viral infections, said composition not being human milk.” (emphasis added). 
Applicant objects to the passage from Stahl cited above because it is “a brief quote from Stahl that fails to properly take into account the full context of Stahl” because it ignores the examples. This is not found to be persuasive. A reference is not limited to what is expressly exemplified but is relevant for all it contains. The examiner reiterates that a fair reading of this reference would convey to the artisan that 2’FL has anti-viral activity. 
Applicant again argues that the examples show unexpected results. Applicant further states “an ordinary artisan would not have expected the claimed HMO-containing compositions to demonstrate anti-viral properties or to reduce inflammatory markers.” This is not found to be persuasive. Although Applicant merely dismisses the teachings of Stahl with respect to the treatment of viruses, the fact remains that this reference teaches that 2’FL comprises anti-viral activity, so the disclosed results demonstrating anti-viral effects of the instant product are not considered to be unexpected. With respect to inflammation, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
   
Double Patenting
Applicant again argues that the Office has failed to properly establish that the claims of the patents and copending applications teach or otherwise suggest all the features of the claims, or in the alternative, requests that the rejections be held in abeyance until such time that allowable subject matter has been identified. The rejections are maintained for reasons of record.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant does not address the merits of the nonstatutory double patenting rejection but requests that they be held in abeyance until allowable subject matter has been identified. The rejections  

Claims 1, 2, 5-8, 10-15, and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,808,474 in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 14 is drawn to a synthetic pediatric formula comprising 2’FL (up to about 1 mg/mL) and lycopene (up to about 10 µg/mL). They do not include a nucleotide component or ARA/DHA. The claim is further silent regarding the energy value of the composition with respect to fat, carbohydrate and protein.   
Albrecht discloses a powder infant formula comprising conventional components (1) ARA and DHA (ratio of about 2.7:1); (2) a carotenoid mixture; (3) a monomeric monophosphate nucleotides comprising particular species disclosed; (4) soy oil, coconut oil and high oleic safflower oil; (5) lactose; (6) whey; and (7) non-fat dry milk (protein and carbohydrates). See Examples 2 and 3. The reference teaches that the products are shelf stable for up to about 36 months. See paragraph [0065]. The reference further addresses the energy value of the composition with respect to fat, carbohydrate and protein at paragraphs [0042]-[0044].  
Albrecht further exemplifies a liquid product having the same components described above, having a weight of 454 kg. See Example 1. This product is estimated to be about 454 L because it is essentially a reconstitution of non-fat dry milk and with added fat that is nearly 90% water, and milk has about the same density of water. This product has about 148 mg/L of ARA and 56 mg/L of DHA (about 2.6:1). The composition further comprises about 93 mg/L of mixture of monophosphate nucleotide compounds. 
It would be obvious to one having ordinary skill to modify the product that is administered to add any typical component known to be used in infant formulas with a reasonable expectation of success. It would be within the scope of the artisan to optimize the concentration and ratio of the components through routine experimentation and arrive at the instant product.  

Claims 1, 2, 5-8, 10-15, and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,369,164 in view of Masor et al (US 5,492,899). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 3 is drawn to a nutritional composition comprising (1) an HMO, such as 2’FL; (2) a carotenoid; and DHA and ARA (combined total of 23 mg/100 kcal) in ratio of 1:2 to about 1:4. The product is silent regarding a nucleotide component and the regarding energy value of the composition with respect to fat, carbohydrate and protein. 
Masor teaches an infant formula comprising monophosphate nucleotides in combination with conventional components, including the carotenoid, beta-carotene, as set forth above. Using the amounts of macronutrients recited in claim 1 of this reference (fat = 9 kcal/g, protein and carbohydrate = 4 kcal/g), the reference suggests a product having about 9-14% calories from protein, about 39-41% calories from fat, and about 45-52% calories from carbohydrate. 
It would have been obvious to modify the reference product with any typical component, such as nucleotides and routine nutritional energy components, as suggested by Masor, with a reasonable expectation of success. It would be within the scope of the artisan to select any of the recited HMOs to arrive at the instant composition. In the absence of unexpected results, it would be further obvious to optimize the amounts of the components through routine experimentation to arrive at the instant product.  

Claims 1, 2, 5-8, 10-15, and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,973,837 in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 12 is drawn to a nutritional composition comprising (1) 2’FL (up to 2 mg/mL); (2) ARA and DHA; (3) a monophosphate nucleotide; (4) and a carotenoid (beta-carotene, lutein, lycopene or combination thereof) with the required macronutrient/calorie distribution. The reference is silent regarding the ARA:DHA ratio and conventional infant formula components, such as the nature of the oils in the fat component.  
Albrecht teaches as set forth above. 
It would have been obvious to modify the reference product with any typical component for use in an infant formula, such as the recited oils, whey, etc. taught by Albrecht such as with a reasonable expectation of success. It would be further obvious to optimize the ARA:DHA ratio based on this teaching. In the absence of unexpected results, it would be within the scope of the artisan to select any of the recited carotenoids for the reference product and arrive at the instant invention.  

Claims 1, 2, 5-8, 10-15, and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,197,875 in view of Masor et al (US 5,492,899). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 13 is drawn to a synthetic pediatric composition comprising (1) 2’FL (up to 2 mg/mL); (2) a carotenoid component comprising not more than two of beta-carotene, lutein, lycopene (up to about 5 µg/mL); (3) DHA and ARA (up to 1 g/L, combined) in ratio of 1:2 to about 1:4; and (4) a nucleotide monophosphate component (10-200 mg/mL) wherein the product further comprises the required energy value of the composition with respect to fat, carbohydrate and protein. The reference is silent regarding particular routine components. 
Masor teaches as set forth above.  
It would have been obvious to modify the reference product with any typical component for the preparation of an infant formula, such as the recited oils, whey, etc. taught by Masor such as with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to select any of the recited carotenoids for the reference product and arrive at the instant invention.  

Claims 1, 2, 5-8, 10-15, and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. patent no. 11,197,875  in view of Masor et al (US 5,492,899). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 2 is drawn to a synthetic pediatric composition comprising (1) 2’FL (up to 2 mg/mL); (2) a carotenoid component comprising not more than two of beta-carotene, lutein, lycopene (up to about 5 µg/mL); (3) DHA and ARA (up to 1 g/L, combined) in ratio of 1:2 to about 1:4; and (4) a nucleotide monophosphate component (10-200 mg/mL) wherein the product further comprises the required energy value of the composition with respect to fat, carbohydrate and protein. The reference is silent regarding other particular routine components or any particular species of nucleotide monophosphate. 
Masor teaches particularly recited nucleotide monophosphate species and a concentration within the recited range, as set forth above.  
It would have been obvious to modify the reference product with any typical component for the preparation of an infant formula, such as the recited oils, whey, etc. taught by Masor such as with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amounts of DHA and ARA through routine experimentation and arrive at the instant invention.  

Claims 1, 2, 5-8, 10-15, and 18-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/892,234 (reference application) in view of Masor et al (US 5,492,899). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 3 is drawn to a synthetic pediatric formula comprising (1) 2’FL (up to 5 mg/mL); (2) DHA (40-185 mg/mL) and ARA (100-425 mg/mL); (3) a carotenoid component comprising not more than two of beta-carotene, lutein, lycopene (up to about 5 µg/mL); and (4) a nucleotide component (72-200 mg/mL), with the required energy value of the composition with respect to fat, carbohydrate and protein. The reference is silent regarding other particular routine components or any particular species of nucleotide monophosphate. 
Masor teaches particularly recited nucleotide monophosphate species and a concentration within the recited range, as set forth above. 
It would have been obvious to modify the reference product with the particular nucleotide monophosphates and routine nutritional energy components as suggested by Masor, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 18-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/844,294 (reference application) in view of Masor et al (US 5,492,899). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a nutritional composition comprising (1) 2’FL (up to 1 mg/mL); (2) DHA and ARA (0.105 to 0.38 mg/mL combined, with DHA:AHA ratio is 1:4 to 1:2); (3) a carotenoid component comprising not more than two of beta-carotene, lutein, lycopene (up to about 5 µg/mL); and (4) a nucleotide component (72-200 mg/mL), with the required energy value of the composition with respect to fat, carbohydrate and protein. The reference is silent regarding other particular routine components or any particular species of nucleotide monophosphate. 
Masor teaches particularly recited nucleotide monophosphate species and a concentration within the recited range, as set forth above. 
It would have been obvious to modify the reference product with the particular nucleotide monophosphates and routine nutritional energy components as suggested by Masor, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 18-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 15/818,374 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 10 is drawn to nutritional composition comprising (1) an HMO, such as 2’FL (up to 2 mg/mL); (2) PUFAs (up to about 1 g/L); (3) carotenoid comprising not more than two of beta-carotene, lutein, lycopene (up to about 5 µg/mL); and (4) a nucleotide component (42-200 mg/L). The product is silent regarding the identity and ratio of the PUFAs, the energy value of the composition with respect to fat, carbohydrate and protein, and the inclusion of other particular routine components. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that this application has been allowed and assigned US 11,524,018 but has not yet issued.

Claims 1, 2, 5-8, 10-15, and 18-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/228,342 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 13 is drawn to nutritional composition comprising (1) an HMO, such as 2’FL (up to 2 mg/mL); (2) DHA and ARA (combined total of 5-23 mg/100 kcal); (3) carotenoid comprising beta-carotene, lutein, lycopene, or combination thereof (up to about 5 µg/mL); and (4) a nucleotide component (10-200 mg/L) with the required energy value of the composition with respect to fat, carbohydrate and protein. The product is silent regarding particular species of nucleotide monophosphates, the ratio of DHA and ARA, and the inclusion of other particular routine components. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,464,793 in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 13 is drawn to nutritional composition comprising (1) 2’FL (up to 5 mg/mL); (2) ARA (0.080 to 0.250 mg/mL); (3) carotenoid comprising at least one of beta-carotene, lutein, lycopene (up to about 5 µg/mL); and (4) a nucleotide component (10-200 mg/L). The product is silent regarding the energy value of the composition with respect to fat, carbohydrate and protein, particular species of nucleotide monophosphates, DHA, and the inclusion of other particular routine components. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. The reference further establishes that the combination of DHA and ARA is a conventional component of infant formulas. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623